          Case 1:20-cr-00029-TFH Document 1 Filed 01/30/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                    Holding a Criminal Term

                            Grand Jury Sworn in on May 7, 2019

UNITED STATES OF AMERICA                    :       CRIMINAL NO.
                                            :
               v.                           :       GRAND JURY ORIGINAL
                                            :
CIAN PRIDGEN,                               :       VIOLATION:
                                            :       18 U.S.C. § 751(a)
                      Defendant.            :       (Escape from Custody)

                                      INDICTMENT

       The Grand Jury charges that:

                                         COUNT ONE

       On or about December 8, 2019, within the District of Columbia, CIAN PRIDGEN, did

knowingly escape from the custody of the Bureau of Prisons, an institutional facility in which he

was lawfully confined at the direction of the Attorney General by virtue of a judgment and

commitment of the Superior Court for the District of Columbia upon conviction for the

commission of Carrying a Pistol Without a License, in violation of Title 22, District of Columbia

Code, Section 4504(a) and Unlawful Possession of a Firearm, in violation of Title 22, District of

Columbia Code, Section 4503(a).

       (Escape from Custody, in violation of Title 18, United States Code, Section 751(a))

                                            A TRUE BILL:


                                            FOREPERSON.



Attorney of the United States in
and for the District of Columbia.
